Exhibit ASSET BACKED SECURITIES CORPORATION (Delaware Corporation) BY-LAWS ARTICLE I OFFICES Section 1.1. Registered Office. The registered office of the Corporation in the State of Delaware shall be located at the principal place of business in that state of the corporation or individual acting as the Corporation’s registered agent in the State of Delaware. Section 1.2. Other Offices. The Corporation may have other offices, either within or without the State of Delaware, at such place or places as the Board of Directors from time to time may designate or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.1. Date, Time, and Place. Meetings of stockholders of the Corporation shall be held on such date and at such time and place, either within or without the State of Delaware, as shall be designated by the Board of Directors and stated in the written notice of the meeting or in a duly executed written waiver of notice of the meeting. Section 2.2. Annual Meetings. Annual meetings of stockholders for the election of directors to the Board of Directors and for the transaction of such other business as may be stated in the written notice of the meeting or as may properly come before the meeting shall be held on such date and at such time and place, either within or without the State of Delaware, as shall be designated by the Board of Directors and stated in the written notice of the meeting or in a duly executed written waiver of notice of the meeting. Section 2.3. Special Meetings. Special meetings of stockholders for any purpose or purposes, unless otherwise prescribed by the General Corporation Law of the State of Delaware, the Certificate of Incorporation, or these By-laws, may be called by the Board of Directors, the Chairman of the Board, or the President. Special meetings of stockholders shall be called by the Chairman of the Board or the Secretary at the written request of stockholders holding a majority of the aggregate number of shares of common stock of the Corporation issued and outstanding and entitled to vote at such meeting. Such written request shall state the purpose or purposes for which the special meeting is called.The place, date, and time of a special meeting shall be fixed by the Board of Directors or the officer calling the meeting and shall be stated in the written notice of such meeting, which notice shall state the purpose or purposes for which the meeting is called. Business transacted at a special meeting shall be confined to the purpose or purposes stated in the written notice of meeting and matters germane thereto. Section 2.4. Notice of Meetings. Written notice of the place, date, and time of, and the general nature of the business to be transacted at, a meeting of stockholders shall be given to each stockholder of record entitled to vote at such meeting, in the manner prescribed by Section 6.1 of these By-laws, not less than ten (10) nor more than sixty (60) days prior to the date of the meeting, except that where the matter to be acted upon at the meeting is a merger or consolidation of the Corporation, or a sale, lease, or exchange of all or substantially all of the Corporation’s assets, such notice shall be given not less than twenty (20) nor more than sixty (60) days prior to such meeting. Section 2.5. Stockholder List. The Secretary or other officer in charge of the stock ledger of the Corporation shall prepare and make, at least ten (10) days prior to a meeting of stockholders, a complete list of stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number and class of shares of stock of the Corporation registered in the name of each stockholder. Such list shall be open to examination by any stockholder, for any purpose germane the meeting, during ordinary business hours, for a period of at least ten (10) days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held. The list also shall be produced and kept at the place and time of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. Section 2.6. Voting Rights. In order that the Corporation may determine the stockholders entitled to notice of, and to vote at, a meeting of stockholders or at any adjournment(s) thereof or to express consent or dissent to corporate action in writing without a meeting, the Board of Directors may fix a record date in the manner prescribed by Section 9.1 of these By-laws. Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for such stockholder by proxy in the manner prescribed by Section 2.7 of these By-laws. Except as specifically provided otherwise by the General Corporation Law of the State of Delaware, the Certificate of Incorporation, or these By-laws, each holder of common stock entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting shall be entitled to one vote for each share of stock registered in such stockholder’s name on the books and records of the Corporation as of the record date. - 2 - Section 2.7. Proxies. Each proxy shall be in writing and shall be executed by the stockholder giving the proxy or by such stockholder’s duly authorized attorney. No proxy shall be voted or acted upon after three (3) years from its date, unless the proxy expressly provides for a longer period. Unless and until voted, every proxy shall be revocable at the pleasure of the person who executed it or of his legal representative or assigns, except in those cases where an irrevocable proxy permitted by the General Corporation Law of the State of Delaware shall have been given. Section 2.8. Quorum and Adjournment(s) of Meetings. Except as specifically provided otherwise by the General Corporation Law of the State of Delaware, the Certificate of Incorporation, or these By-laws, a majority of the aggregate number of shares of common stock issued and outstanding and entitled to vote, present in person or represented by proxy, shall constitute a quorum for the transaction of business at a meeting of stockholders. If such majority shall not be present in person or represented by proxy at a meeting of stockholders, the stockholders entitled to vote at the meeting, present in person or represented by proxy, shall have the power to adjourn the meeting from time to time until holders of the requisite number of shares of stock entitled to vote at the meeting shall be present in person or represented by proxy. When a meeting of stockholders is adjourned to another place, date, or time, notice need not be given of the adjourned meeting if the place, date, and time of such adjourned meeting are announced at the meeting at which the adjournment is taken. At any such adjourned meeting at which a quorum shall be present in person or represented by proxy, stockholders may transact any business that might have been transacted at the meeting as originally noticed, but only those stockholders entitled to vote at the meeting as originally noticed shall be entitled to vote at any adjournment(s) thereof. If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. Section 2.9. Required Vote. Except as specifically provided otherwise by the General Corporation Law of the State of Delaware, the Certificate of Incorporation, or these By-laws, the affirmative vote of a majority of the shares of common stock present in person or represented by proxy at a meeting of stockholders at which a quorum is present and entitled to vote on the subject matter (including, but not limited to, the election of directors to the Board of Directors) shall be the act of the stockholders with respect to the matter voted upon. Section 2.10. Action Without Meeting. Notwithstanding contrary provisions of these By-laws covering notices and meetings, any action required or permitted to be taken at an annual or special meeting of stockholders may be taken by stockholders without a meeting, without prior notice, and without a vote if a consent in writing, setting forth the action so taken, shall be signed by the holders of shares of stock issued and outstanding and entitled to vote on the subject matter having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting of stockholders at which all such shares of stock entitled to vote thereon were present and voted. Prompt notice of the taking of corporate or other action by stockholders without a meeting by less than unanimous written consent of stockholders shall be given to those stockholders who have not consented in writing. - 3 - ARTICLE III DIRECTORS Section 3.1. Board of Directors. The business and affairs of the Corporation shall be managed by, or under the direction of, a Board of Directors. The Board of Directors may exercise all such powers of the Corporation and do all such lawful acts and things on its behalf as are not by the General Corporation Law of the State of Delaware, the Certificate of Incorporation, or these By-laws directed or required to be exercised or done by stockholders. Section 3.2. Number, Election, and Tenure. The number of directors which shall constitute the whole Board of Directors shall be fixed from time to time by resolution of the Board of Directors. In no event shall the total number of directors which shall constitute the whole Board of Directors be fixed by the Board of Directors at less than one (1). The Board of Directors shall not at any time decrease the total number of directors which shall constitute the whole Board of Directors if to do so would shorten the term of any incumbent director. With the exception of the first Board of Directors which shall be elected by the incorporator of the Corporation, and except as provided otherwise in these By-laws, directors shall be elected at the annual meeting of stockholders. Each director shall hold office until the annual meeting of stockholders next succeeding his election or appointment and until his successor is elected and qualified or until his earlier resignation or removal. Section 3.3. Resignation and Removal. Any director, or member of a committee of the Board of Directors, may resign at any time upon written notice to the Board of Directors, the Chairman of the Board, or the President. Unless specified otherwise in the notice, such resignation shall take effect upon receipt of the notice by the Board of Directors, the Chairman of the Board or the President. The acceptance of a resignation shall not be necessary to make it effective. Any director may be removed, either with or without cause, as provided by the General Corporation Law of the State of Delaware. Section 3.4. Vacancies and Newly-Created Directorships. Vacancies occurring for any reason and newly-created directorships resulting from an increase in the authorized number of directors which shall constitute the whole Board of Directors, as fixed pursuant to Section 3.2 of these By-laws, may be filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director, and any director so chosen shall hold office until the annual meeting of stockholders next succeeding his election or appointment and until his successor shall be elected and qualified or until his earlier resignation or removal. Section 3.5. Compensation. Each director on the Board of Directors and on any committee thereof shall receive for services rendered as a director and committee member such compensation as may be fixed from time to time by the Board of Directors. The directors and committee members also may be paid their expenses, if any, in attending meetings of the Board of Directors or any committee thereof. Nothing in these By-laws shall be construed to preclude any director from serving the Corporation in any other capacity as an officer, agent, or otherwise and receiving compensation therefor. - 4 - ARTICLE IV MEETINGS OF THE BOARD OF DIRECTORS Section 4.1. Date, Time, and Place. Meetings of the Board of Directors shall be held on such date and at such time and place, either within or without the State of Delaware, as shall be determined by the Board of Directors pursuant to these By-laws. Section 4.2. Annual Meetings. After the annual meeting of stockholders, the newly elected Board of Directors may hold a meeting, on such date and at such time and place as shall be determined by the Board of Directors, for the purpose of organization, election of officers, and such other business that may properly come before the meeting. Such meeting may be held without notice. Section 4.3. Regular Meetings. Regular meetings of the Board of Directors may be held without notice on such date and at such time and place as shall be determined from time to time by the Board of Directors. Section 4.4. Special Meetings. Special meetings of the Board of Directors may be held at any time upon the call of the Chairman of the Board, the President, or the Secretary by means of oral, telephonic, written, telegraphic, cable, or other similar notice, duly given, delivered, sent, or mailed to each director, in the manner prescribed by Section 6.1 of these By-laws, not less than two (2) days prior to such meeting. Special meetings of the Board of Directors may be held at any time without notice if all of the directors are present or if those directors not present waive notice of the meeting in writing either before or after the date of the meeting. Section 4.5. Quorum. Except as specifically provided otherwise by the General Corporation Law of the State of Delaware, a majority of the whole Board of Directors, as fixed pursuant to Section 3.2 of these By-laws, shall constitute a quorum for the transaction of business at a meeting of the Board of Directors. If a quorum shall not be present at a meeting of the Board of Directors, the directors present at the meeting may adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present. - 5 - Section 4.6. Required Vote. Except as specifically provided otherwise by the General Corporation Law of the State of Delaware, the affirmative vote of a majority of the directors present at a meeting of the Board of Directors at which a quorum is present shall be the act of the Board of Directors with respect to the matter voted upon. Section 4.7. Action Without Meeting. Any action required or permitted to be taken at a meeting of the Board of Directors, or committee thereof, may be taken by directors without a meeting if all of the members of the Board of Directors, or committee thereof, consent thereto in writing and such writing is filed with the minutes of proceedings of the Board of Directors, or committee thereof. Section 4.8. Telephone Meetings. Members of the Board of Directors, or any committee thereof, may participate in a meeting of the Board of Directors, or committee thereof, by means of conference telephone or similar communications equipment by means of which all of the members participating in the meeting can hear each other. Participation by members of the Board of Directors, or committee thereof, by such means shall constitute presence in person of such members at such meeting. ARTICLE V COMMITTEES OF THE BOARD OF DIRECTORS Section 5.1. Designation and Powers. The Board of Directors may designate one or more committees from time to time in its discretion, by resolution passed by the affirmative vote of a majority of the whole Board of Directors, as fixed pursuant to Section 3.2 of these By-laws.
